                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ALLIED WORLD ASSURANCE
COMPANY,

               Plaintiff,

v.                                                 Case No: 2:18-cv-158-FtM-38CM

LEE MEMORIAL HEALTH SYSTEM,
LESLEY HOLMAN, DOMINGO
PEREZ TROY and MARIA PEDRO
RUPERTO,

              Defendants.
                                          /

                                OPINION AND ORDER1

       Before the Court is Allied World Assurance Company's Motion for Judgment on

the Pleadings (Doc. 37) and Lee Memorial Health System's response in opposition (Doc.

40), which was joined by Defendants Lesley Holman, Domingo Perez Troy, and Maria

Pedro Ruperto (Doc. 42). For the following reasons, the Court denies the Motion.

                                    BACKGROUND

       This is an insurance coverage dispute. Allied issued two Healthcare Excess and

Umbrella Liability Insurance Policies to Lee Health. Each policy was in effect for a one-

year period; the first began on August 1, 2016, and the second on August 1, 2017. (Doc.


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
1-1; Doc. 1-2). Aside from the dates, the relevant terms of the two policies are the same.

Allied seeks a declaration that the policies afford no coverage for a medical negligence

case styled Holman v. United States of America et al., No. 2:18-cv-76-UA-MRM (M.D.

Fla.) (the “Underlying Action”).

       The Underlying Action arises from the treatment of Viviana Pedro, who was

admitted to Lee Health’s Gulf Coast Medical Center for labor and delivery on December

12, 2015. (Doc. 1 at 4). Pedro alleges that she suffered a brain injury in connection with

her treatment. (Doc. 1 at 5). Lee Health received a Notice of Intent to Initiate Medical

Malpractice Litigation on September 1, 2017, and the Underlying Action was filed about

five months later. (Doc. 1-3; Doc. 25 at 5). The parties dispute whether the policies cover

the Underlying Action. (Doc. 1 at 2; Doc. 25 at 2).

                                      DISCUSSION

       “Judgment on the pleadings is appropriate where there are no material facts in

dispute and the moving party is entitled to judgment as a matter of law.” Perez v. Wells

Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014). In deciding a motion for judgment on

the pleadings, courts “accept as true all material facts alleged in the non-moving party’s

pleadings” and “view those facts in the light most favorable to the non-moving party.” Id.

Judgment on the pleadings must be denied when a material fact is in dispute. Id.

       Allied argues that two exclusions in the policies exclude coverage of the Underlying

Action as a matter of law. Both parties attach the policies as exhibits to their pleadings,

so they are not in dispute. Before addressing the policy language, the Court turns to a

letter dated December 1, 2017, which Allied filed to support its Motion.




                                            2
       When deciding a motion for judgment on the pleadings, courts may consider

documents outside the pleadings only if “they are central to the claim at issue and their

authenticity is undisputed.” Id. at 1340 n.12. When deciding whether documents are

central to a claim, “courts conduct a fact-sensitive analysis, considering such factors as:

whether the claims depend on the documents; whether the contents of the documents

are alleged in the complaint; or whether the documents form a necessary part of the

plaintiff’s effort to make out his claim.” Ramey v. Interstate Fire & Cas. Co., 32 F. Supp.

3d 1199, 1203 (S.D. Fla. 2013) (internal citations and quotations omitted).

       The December 1, 2017 letter was written by a paralegal in Lee Health’s Legal

Services department in response to a request for information from Allied. (Doc. 43). The

letter states, in relevant part:

           •   An explanation as to when a member of Lee Health’s, Gulf Coast
               Medical Center’s (or any other Insured Entity’s) Risk Management
               Department, Legal Department, Executive or Management Teams,
               or any individual charged with the responsibility of receiving incident
               reports, was first informed about the issues surrounding Ms. Pedro’s
               delivery on December 12, 2015. Please also provide a copy of the
               internal reporting communications.
                   o Email received 12/13/15. Safety report filed 12/14/15.
                   o We do not have an incident report related to this event. Risk
                       Management received a safety report, which was submitted
                       to our patient safety organization in April 2016.
           •   An explanation as to whether the Pedro Matter was notified or
               reported to any other insurer that provided coverage to Lee Health
               prior to August 1, 2016.
                   o AIG notified 8/12/2016.

(Doc. 43). In the Complaint, Allied alleges the existence of the letter and its contents, and

the information in the letter is essential to Allied’s case. (Doc. 1 at ¶ 36). For its part, Lee

Health admits sending the letter, and its Response addresses the letter without




                                               3
challenging Exhibit A’s authenticity. (Doc. 25 at ¶ 36; Doc. 48). The Court thus finds that

Exhibit A can be considered.

       Turning to the issue of coverage, Allied first argues the Underlying Action falls

under Exclusion D.2 of the policies, which excludes claims based on

       any Occurrence, claim, suit or Medical Professional Incident (hereinafter
       a “matter”) taking place prior to the earlier of, (a) the Inception Date of this
       Policy, or (b) the Inception Date of the first policy issued by the Insurer to
       the Insured of which this Policy is a renewal, if a member of the Insured
       Entity’s Risk Management Department, Legal Department, Executive or
       Management Teams or any individual charged with the responsibility of
       receiving incident reports for the Insured Entity, on or before such date,
       knew of such matter.

(Doc. 1-1 at 28; Doc. 1-2 at 26). It is undisputed that the Underlying Action is based on

treatment provided December 12, 2015, months before the Inception Date of the first

Allied policy. (Doc. 1 at ¶ 10; Doc. 1-3; Doc. 25 at 11). The “knowledge” requirement is

a thornier issue.

       Allied makes several allegations regarding Lee Health’s knowledge, and Lee

Health’s responses are varied. Allied first asserts, “Lee Health’s and/or Gulf Coast’s Risk

Management Department was informed of the complications surrounding Ms. Pedro’s

labor and delivery before August 1, 2016.” (Doc. 1 at ¶ 14). Lee Health responds that it

“cannot form an answer to paragraph 14, as the word ‘complication’ is not defined, and is

otherwise too vague. Therefore denied.” (Doc. 25 at 3). Allied also alleges, “On

December 1, 2017,…Lee Health sent a Letter to Allied World confirming that Lee Health’s

Risk Management Department was aware of the Incident prior to August 1, 2016[.]” (Doc.

1 at ¶ 36). In response, Lee Health admits that it sent the letter and denies the remaining

allegations to the extent they “contradict or misinterpret the December 1, 2017 response

by Lee Health or the effect of any items referenced therein[.]” (Doc. 25 at 6-7). Finally,




                                              4
Allied alleges, “Lee Health and/or Gulf Coast’s Risk Management Department knew of

the Incident prior to August 1, 2016. (Doc. 1 at ¶ 40). Lee Health denies this allegation.

(Doc. 25 at 7). The pleadings demonstrate that Lee Health’s knowledge is in dispute.

       Allied next argues the Underlying Action falls under Exclusion D.16, which

excludes claims based on

       any facts, matters, events, suits or demands, acts, errors or omissions,
       incidents, Occurrences or Medical Professional Incidents notified or
       reported to, deemed notified or reported to, or which should have been
       notified or reported to, any policy of insurance or policy or program of self-
       insurance in effect prior to the Inception Date of this Policy.

(Doc. 1-1 at 31; Doc. 1-2 at 29). Allied alleges that Lee Health was insured by AIG Policy

No. 6797308 before the inception of the first Allied policy, and that Lee Health notified

AIG of the Pedro matter on August 12, 2016. (Doc. 1 at ¶ 23, ¶¶ 45-46). Lee Health

denies these allegations in its Answer, while pleading in its Counterclaim, “at the time that

Lee Health notified AIG (i.e. August 12, 2016), the AIG policy was not in effect, as AIG

has denied coverage under the policy.” (Doc. 25 at 5, 7, 16).

       By affirming the December 1, 2017 letter while denying allegations that mirror its

contents, Lee Health paints a confusing picture. And Lee Health’s pleading appears

inconsistent as to the AIG policy. But in deciding Allied’s 12(c) Motion, Lee Health’s

denials are accepted as true, and the facts are interpreted in Lee Health’s favor. Lee

Health’s knowledge is material to the application of Exclusion D.2, and the pleadings

place the issue in dispute. The pleadings likewise dispute the effective dates of the AIG

policy, an essential element of Exclusion D.16. The pleadings thus do not establish

undisputed facts entitling Allied to judgment as a matter of law, and Allied’s Motion must

be denied.




                                             5
      Accordingly, it is now

      ORDERED:

      Allied World Assurance Company's Motion for Judgment on the Pleadings (Doc.

37) is DENIED.

      DONE and ORDERED in Fort Myers, Florida this 2nd day of October, 2018.




Copies: All Parties of Record




                                       6
